Citation Nr: 0203021	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
Section 306 pension benefits in the amount of $3,348.00.






ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the RO's 
Committee on Waivers and Compromises (Committee), which 
denied the veteran's request for a waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$3,348.00 on the basis that recovery would not be against 
equity and good conscience.  In May 2001, the Board remanded 
this case for additional development.


FINDINGS OF FACT

1.  The veteran began receiving Section 306 pension benefits 
in December 1975.

2.  In July 1999, based on information relating to the 
veteran's receipt of income from life insurance proceeds and 
interest income, the RO retroactively terminated the 
veteran's pension award to January 1997, giving rise to an 
overpayment in the amount of $3,348.00.

3.  The creation of the overpayment was not the result of bad 
faith, fraud, or misrepresentation on the part of the 
veteran.

4.  The veteran was not at fault in the creation of the 
overpayment.

5.  Recovery of the overpayment in the amount of $3,348.00, 
plus accrued interest, would be against equity and good 
conscience.



CONCLUSIONS OF LAW

1.  There was no bad faith, fraud, or misrepresentation on 
the part of the veteran in the creation of the overpayment.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a) (2001).

2.  Recovery of the overpayment of VA Section 306 pension 
benefits in the amount of $3,348.00, plus accrued interest, 
is against equity and good conscience; waiver of recovery of 
the overpayment is warranted.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran began receiving VA Section 306 pension benefits 
in December 1975.  In a letter dated in January 1980, the RO 
informed the veteran that he remained entitled to receive 
$108.16 in monthly pension benefits.  The RO also advised the 
veteran that the monthly pension would remain unchanged 
unless he lost a dependent, his net worth became excessive, 
or his income exceeded a limitation that would increase each 
year by the same percentage that Social Security benefits 
increased.

In a letter dated in May 1992, the RO informed the veteran 
that his benefits remained unchanged.  The RO reminded the 
veteran that all family income should be reported, but that 
some types of income might not cause a reduction in his 
benefits.  

In a Section 306 Eligibility Verification Report (EVR), 
received in October 1992, the veteran reported receiving 
monthly income consisting of Social Security benefits of 
$783.80 for himself and $303.80 for his spouse, and interest 
and dividends of $60.00 for himself and $60.00 for his 
spouse.  He further reported his net worth consisted of 
$3,200.00 in cash in a joint bank account and equity of 
$35,000.00 in his home.

In a letter dated in October 1992, the RO informed the 
veteran that it had amended his pension effective October 1, 
1992 to reflect a monthly rate of $108.00.  The RO informed 
the veteran that failure to notify VA promptly of a 
dependency change would result in the creation of an 
overpayment.

An EVR was received in October 1993, in which the veteran 
reported receiving monthly income from Social Security 
benefits of $807.60 for himself and $313.60 for his spouse, 
and interest and dividends of $50.00 for himself and $50.00 
for his spouse.  He also reported that his net worth 
consisted of $3,000.00 and $500.00 worth of real property 
(other than residence).

An EVR was received on March 4, 1996, in which the veteran 
reported receiving monthly income from Social Security 
benefits of $873.10 for himself and $339.10 for his spouse.  
He also reported his net worth consisted of $1,000.00 in cash 
and non-interest bearing bank accounts, and $5,000.00 in 
interest-bearing bank deposits.

An EVR was received on January 9, 1997, in which the veteran 
reported receiving monthly income from Social Security 
benefits of $898.10 for himself and $349.10 for his spouse.  
He also reported his net worth consisted of $1,000.00 in cash 
and non-interest bearing bank accounts, and $16,000.00 in 
interest-bearing bank deposits.

In a letter dated on May 19, 1999, the RO notified the 
veteran of a proposed termination of his benefits due to a 
change in family income or net worth.  The RO informed the 
veteran that the evidence consisted of a signed statement 
from the veteran confirming receipt of income from Great 
Financial Bank.  (The Board notes that the claims file does 
not contain this signed statement from the veteran.)  The RO 
also referred to income from Western Southern Life and 
Merrill Lynch, and requested that the veteran provide 
documentation showing that he did not receive such income.  
The RO informed the veteran that it would not take action or 
adjust payments for 60 days in order for the veteran to 
submit evidence showing why the RO should not make any 
adjustment.  

In response to the RO's May 19, 1999, letter requesting 
clarification of income sources and amounts, the veteran 
submitted a written statement, received on May 24, 1999.  In 
that letter, the veteran reported that he once had life 
insurance with Western Southern Life, but that he "drew it 
out" many years ago.  He further reported that he did not 
receive income from Western Southern Life in 1997, and had 
never dealt with or received income from Merrill Lynch.  

In a letter dated on May 26, 1999, the RO informed the 
veteran it had received information regarding income from 
Western Southern Life or Merrill Lynch from a matching 
program with another government agency, where income was 
matched to the veteran's Social Security number.  The RO also 
informed the veteran that he needed to obtain a statement 
from each source indicating that the veteran had not received 
income or else the RO would charge this income to the 
veteran's award.  The RO requested that the veteran submit 
this information within 60 days.

In a letter received on June 16, 1999, the Western and 
Southern Life Insurance Company informed the veteran that he 
once had a life insurance policy with the company but that it 
was cash surrendered on January 17, 1996.

Correspondence from a Merrill Lynch service manager, received 
on June 16, 1999, indicates that the veteran did not have an 
active account and a search failed to disclose a closed 
account.  The manager noted that VA had informed the manager 
that the Internal Revenue Service (IRS) had provided VA with 
information regarding income from Merrill Lynch.  The manager 
advised the veteran to contact the IRS for this information.

In a letter dated on July 28, 1999, the RO informed the 
veteran that it terminated the veteran's Section 306 pension 
benefits effective from January 1, 1997, based on the 
additional income received in 1996.  The RO noted that it had 
received verification that, in 1996, the veteran had received 
$21,810.00 in life insurance proceeds from Merrill Lynch and 
$639.00 in interest income from Great Financial.

In a written statement of August 1999, the veteran requested 
a waiver of the overpayment in the amount of $3,348.00.  He 
stated he was not aware that he was supposed to report the 
income received in 1996 because he had assumed that his 
pension was protected without further adjustment.  He stated 
that to recoup the debt would create hardship on him and that 
he maintained the money in the bank for emergency purposes.  

In advancing his claim for a waiver of recovery of his 
indebtedness, the veteran submitted VA Form 20-5655, 
Financial Status Report (FSR), received on August 17, 1999.  
He reported monthly income from Social Security benefits of 
$929.50 for himself, Social Security benefits of $361.00 for 
his spouse, and other income of $320.00, which totaled 
$1,610.50.  He reported monthly expenses of $60.00 for auto 
insurance, $37.00 for cable, $75.00 for doctor visit, $360.00 
for food, $40.00 for gas, $154.00 for health/Humana, $300.00 
for home insurance, $10.00 for life insurance, $285.00 for 
medicine, $300.00 for taxes, $33.00 for telephone, $100.00 
for utilities and heat, and $45.00 for water, which he 
reported totaled $1,249.00.  He reported that his income 
exceeded his expenses by $361.00 each month.  He further 
reported that his net worth consisted of $12,000.00 in cash 
and a 1986 Honda automobile.  

In October 1999, the Committee denied the veteran's request 
for a waiver.  The Committee found that, pursuant to 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.962, there was no fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the indebtedness.  The Committee then 
considered whether collection of the overpayment would be 
against equity and good conscience.  The Committee 
acknowledged the veteran was 89 years old, had been in 
receipt of 306 pension since December 1975, and had been paid 
based on his reported income at a protected annual rate of 
$12,611.00.  The Committee found that additional income in 
1996 of $22,449.00 required an adjustment to the veteran's VA 
pension and that the veteran's failure to notify VA in a 
timely manner of his change in income resulted in the 
$3,348.00 overpayment.  The Committee, however, determined 
that due to the veteran's advanced age, disabilities, and the 
fact that he was receiving pension at a protected rate, the 
veteran's fault in the creation of this debt was excused.  
The Committee added that the veteran may not have been aware 
that he was being overpaid during the period of overpayment.  
Moreover, the Committee also found that repayment of the debt 
would not inflict undue hardship on the veteran, and failure 
to make restitution would result in an unfair gain.  The 
Committee concluded that the absence of undue hardship 
outweighed the exclusion of fault.  

In a written statement of November 1999, the veteran's 
children stated that the veteran did not intentionally fail 
to notify VA of a bequest from his sister when she died in 
March 1996.  In fact, the children noted that the veteran 
could not recall ever being aware of this policy. 

In a letter, dated in February 2000, the veteran's daughter 
informed a United States Senator that her 89-year old father 
had never asked the government for anything other than Social 
Security and a VA pension.  The daughter stated that veteran 
had received a $20,000.00 bequest from a sister who died in 
March 1996, and had used about half of it to upgrade the 
house that her parents had lived in for 50 years.  Given that 
he had never been told that if he received a lump sum of 
money his pension would be discontinued, the daughter 
indicated that it had not occurred to the veteran to notify 
VA of such bequest.  The daughter reported that her parents 
paid at least $200.00 in drug and physician charges each 
month, had $8,000.00 in savings, and received monthly income 
consisting solely of Social Security benefits of $1,199.00.  
His daughter further stated that her mother was 85 years old, 
and that each parent had health problems. 

In another letter to the United States Senator, dated in May 
2000, the veteran's daughter listed her parents medical 
expenses from June 1999 as follows:  $2,000 for prescriptions 
and doctor visits, $156/month to Humana Insurance for 
extended coverage, and $4,472.00 for medical/insurance.  

An FSR was received on July 9, 2001, in which the veteran 
listed total monthly income of $1,265.00 from Social Security 
benefits for himself.  He did not list Social Security 
benefits for his spouse.  He reported monthly expenses of 
$400.00 for food, $600.00 for medical expenses, $202.00 for 
medical insurance, $100.00 for physician charges, and $140.00 
for utilities and heat, which he totaled as $1,442.00.  He 
reported that his expenses exceeded his income by $177.00 
each month.  (The Board notes that the veteran did not list 
expenses he had listed in his prior FSR:  $60.00 for auto 
insurance, $37.00 for cable, $40.00 for gas, $300.00 for home 
insurance, $10.00 for life insurance, $300.00 for taxes, 
$33.00 for telephone, and $45.00 for water, which totaled 
$825.00.)  He further reported that his assets consisted of 
$8,000.00 in cash, a 1986 Honda automobile, and real estate 
(residence) worth $50,000.00.

Analysis

When the veteran filed his waiver application, he did not 
challenge the validity of the debt or the amount in question, 
but sought a waiver of the debt.  As noted above, the veteran 
was paid benefits at a monthly rate of $108.00 from January 
1997 through July 1999 on the basis that his annual income 
was not in excess of the maximum annual limit during the time 
in question, and that his net worth was not excessive.  The 
veteran, however, had additional monthly income in the form 
of life insurance proceeds and interest income, which he had 
received in 1996.  An overpayment of $3,348.00, which equals 
31 months of pension benefits at the rate of $108.00 a month, 
was created by the RO's retroactive discontinuation of 
pension benefits.  Because the veteran has not challenged the 
validity or the amount of the debt, the Board may adjudicate 
the waiver issue without first having to determine whether 
the debt was properly created.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991); VAOPGCPREC 6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a) (2001).  Under the criteria set out in 38 U.S.C.A. 
§ 5302(c), the law precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any 
one of the following elements is found to exist:  (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the 
Board may determine whether equity and good conscience 
affords the veteran a waiver, the Board must first determine 
whether there was an indication of fraud, misrepresentation, 
or bad faith on the part of the veteran in connection with 
the claim.

In reviewing the evidence of record, the Board agrees with 
the Committee's October 1999 decision and finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  The record shows that, in a 
January 1997 EVR, the veteran reported having $11,000.00 more 
than in his March 1996 EVR.  Thereafter, the next 
communication of record between the veteran and the RO is a 
May 1999 letter from the RO, indicating that the veteran had 
received additional income.  Clearly, the January 1997 EVR 
reflects that the veteran reported receiving additional 
income in 1996.  Of particular interest is that the RO did 
not have any contact with the veteran until May 1999, which 
is more than two years after the veteran first disclosed his 
higher net worth.  The Board finds that, based on the 
information provided by the veteran in his January 1997 EVR, 
VA was put on notice that there was a change in net worth.  
There is nothing in the record to indicate that the veteran 
tried to hide the receipt of income or mislead VA.  
Therefore, the Board finds that there was no indication of 
fraud, misrepresentation, or bad faith on the part of the 
veteran.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. 
§ 1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive:  (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The first element to consider is the fault of the debtor, 
which is "[w]here actions of the debtor contribute to 
creation of the debt."  38 C.F.R. § 1.965(a)(1).  The second 
element to consider is the balancing of faults, which 
requires a weighing of the fault of the debtor against the 
fault of VA.  38 C.F.R. § 1.965(a)(2).  In this case, given 
the fact that the veteran was 89 years old at the time he 
received the additional income, his health, and timeliness 
with which he provided information to the RO regarding his 
financial status, the Board finds that veteran's fault in the 
creation of the debt was minimal.  The record shows that the 
veteran reported having $17,000.00 in cash or bank deposits 
in his January 1997 EVR.  The next document in the claims 
file is dated more than two years later, when the RO sent a 
letter on May 19, 1999, informing the veteran of the RO's 
proposal to terminate benefits.  Although the record shows 
that the veteran did not specify the exact sources of his 
income, he quickly responded to the RO's requests for more 
information.  

When the veteran reported having $17,000.00 in 1997, which 
was $11,000.00 more than he had reported in 1996, this 
information should have alerted VA that a change in income 
had occurred, and further investigation may have averted the 
overpayment.  By taking over two years to contact the veteran 
after receiving the January 1997 EVR, VA contributed to the 
overpayment.  The Board acknowledges that, although VA played 
a role by failing to act promptly when the January 1997 EVR 
was received, the veteran continued to accept these benefits.  
Nevertheless, the Board finds that the veteran's belief that 
his pension was protected is credible given that he had been 
receiving his monthly pension for over 22 years.  In view of 
the foregoing, the Board finds that VA's fault outweighs any 
fault of the veteran, primarily because the delay in 
processing the veteran's information was a significant factor 
in the overpayment.  

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  
Based on the possibility that the veteran has underreported 
his expenses and because it appears that he indeed has had to 
deplete his savings to manage on a month-to-month basis, the 
Board finds that to require repayment would likely impose an 
undue financial burden upon him.  When the veteran provided 
his most recent FSR in July 2001, he did not allocate money 
for clothing or other basic necessities.  In fact, he failed 
to allocate money for many expenses that he had listed in his 
previous FSR in August 1999.  For example, the veteran did 
not list expenses related to auto insurance or maintenance, 
clothing, gas, home maintenance, taxes, telephone, or water 
expenses.  Based on the amounts listed in his August 1999 
FSR, it seems that the veteran underreported his expenses by 
$825.00.  In doing so, his monthly expenses would very likely 
exceed his income, and likely explains the depletion of his 
savings.  Given the veteran's reported declining health, his 
advanced age (he was born in December 1910), and the apparent 
need to deplete his savings on a month-to-month basis, 
requiring repayment will likely cause undue hardship in the 
very near future.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The pension 
benefits awarded to the veteran were derived from a needs-
based program intended to assure that veterans are able to 
meet their basic needs.  There is no indication that 
recovering the pension indebtedness owed to VA would defeat 
the purpose of the laws and regulations providing pension 
benefits to veterans.  Additionally, while the veteran's 
failure to make restitution would enrich him beyond what he 
was entitled, there exists a need for moderation in a case 
like this, where VA delay and the veteran's health and 
monthly expenses are significant factors.  38 C.F.R. 
§ 1.965(a)(5).  Finally, the veteran has not claimed, and the 
evidence has not shown, that he relinquished any right or 
incurred any legal obligation as a result of his reliance on 
the unwarranted VA benefit.  38 C.F.R. § 1.965(a)(6).  
Nevertheless, the Board finds that, in balancing all factors 
for and against waiver of recovery of the debt, a waiver is 
warranted.  

A waiver is warranted because it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt.  In reaching this conclusion, the 
Board acknowledges the veteran's timely responses to VA's 
requests for information, such as providing notification of 
his change in net worth in 1996.  By taking over two years to 
process this information, VA's lack of timely action is more 
likely the reason for the creation of such an overpayment 
than anything the veteran did or failed to do.  In addition, 
in view of the entire financial picture depicted by the 
evidence of record, the Board does not find that the amount 
he received reaches a level that would justify denying the 
veteran's request on the ground of unjust enrichment.  See 
Cullen v. Brown, 5 Vet. App. 510 (1993).  Moreover, the Board 
does not find that the veteran's immediate ability to repay 
his debt, by itself, requires him to do so.  His unjust 
enrichment is outweighed by the degree of VA's contribution 
to the creation of the debt, and the probable undue hardship 
repayment would likely cause.  Under the unique circumstances 
in this case, the Board concludes that a recovery of the 
overpayment of Section 306 pension benefits would be against 
equity and good conscience under the provisions of 38 C.F.R. 
§ 1.965; therefore, a waiver is warranted.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  It 
is the Board's conclusion that the new law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim.  The Board finds that further action by the RO in 
accordance with the VCAA is not necessary in this case.  This 
is so because the requirements of the law have been 
satisfied.  The veteran has been notified at different times 
of the criteria by which his claim was to be judged.  The 
Board also concludes that the RO has taken all action 
necessary to assist in the development of the claim and there 
is no indication that additional evidence exists which would 
potentially affect the outcome of it.  In a June 2001 letter 
from the RO, the veteran was provided with some provisions of 
the VCAA.  Given that the Board's decision amounts to a grant 
of the benefit sought by the veteran on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran).


ORDER

Waiver of recovery of an overpayment of VA Section 306 
pension benefits in the amount of $3,348.00, plus accrued 
interest, is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

